  FLYTE 
TYME WORLDWIDE
  393 Flyte Tyme Worldwide
 and 
Matthew D. Miller, Esq.
  Case 
04ŒCAŒ115437
 March 30, 2015
 ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
MCFERRAN
 The Charging Party has filed a Motion to 
Withdraw 
Charge seeking withdrawal of the pending unfair labor 
practice charge in this case based on a settlement reached 
between the employees he represents and the Respon
d-ent, Flyte Tyme Worldwide.  Because approving the 
Charging Party™s motion would not
 effectuate the pu
r-poses of the National Labor Relations Act, the motion is 

denied.
 This case is pending before the Board on the Respon
d-ent™s exceptions and the General Counsel™s cross
-exceptions to the June 3, 2014 decision of Administrative 
Law Judge Rob
ert Giannasi.  The judge found that the 
Respondent violated Section 8(a)(1) of the Act by mai
n-taining and enforcing its Arbitration Agreement Policy 

(AAP), which requires employees to individually arb
i-trate all employment
-related claims or disputes, and to
 waive their right to maintain collective or class actions in 
all forums, arbitral and judicial.  The judge also found 
that the Respondent violated Section 8(a)(1) by filing a 

motion to dismiss the class action wage and hour lawsuit 
filed by the employees 
and to compel arbitration under 
the AAP.  In finding the violations, the judge relied on 
the Board™s decision in 
D. R. Horton, Inc.
, 357 NLRB 
2277 (2012), enf. denied in relevant part 737 F.3d 344 
(5th Cir. 2013).
 To remedy these violations, the judge orde
red the R
e-spondent to: (1) rescind or revise the nationwide han
d-book provisions regarding the AAP to make it clear to 

employees that the AAP does not constitute a waiver in 

all forums of their right to maintain employment
-related 
class or collective action
s; (2) notify employees of the 
rescinded or revised AAP by providing them a copy of 
the revised AAP or specific notification that the AAP has 
been rescinded; (3) file a motion with the 
federal district 
court 
asking to withdraw the Respondent™s motion to 
dismiss the class action lawsuit and compel individual 
arbitration of the eight employee
-plaintiffs™ claims; (4) 
reimburse the eight employee
-plaintiffs in the federal 
district court action for any legal and other expenses r
e-lated to their opposing the Respo
ndent™s motion to di
s-miss and to compel individual arbitration; and (5) post a 

Notice to Employees.
 The Charging Party seeks to withdraw the charge b
e-cause the employees that he 
represents have reached a 

class
wide agreement with the Respondent to settle th
e related collective and class action lawsuit for alleged 
violations of 
Federal and 
State wage and hour laws, and 
the employee
-plaintiffs and the Respondent have agreed 
to resolve the unfair labor practice case as part of the 
settlement agreement.  The set
tlement agreement pr
o-vides for the payment of $900,000 to the eight named 

plaintiffs and other class members.  In addition to settling 
the employees™ wage claims, the money to be paid under 
the settlement covers attorneys™ fees and litigation e
x-penses, tax
es, and interest.  As part of the settlement, 
the 
individuals 
for whom the charge was filed agreed that the 
Charging Party would request withdrawal of the unfair 

labor practice charge in this case, and relinquished and 

revoked any right they may have had t
o receive any 
monetary recovery as a result of the charge.  The settl
e-ment, however, is not contingent on the Board™s approval 
of the withdrawal of the charge.  The Board has been 
administratively advised that the Region does not oppose 

the Charging Party™
s motion.
 In 
Murphy Oil USA, Inc.
, 361 NLRB 
774 (2014), the 
Board reaffirmed the Board™s decision in 
D. R. Horton, 
Inc.
, and found that an employer violated Section 8(a)(1) 
by requiring its employees to agree to resolve all e
m-ployment
-related claims throug
h individual arbitration, 
and forgo their rights to pursue collective or class action 
to resolve employment
-related disputes.  The Board e
m-phasized that employees™ substantive right to engage in 
collective action to improve working conditions is ﬁat the 

core of the Act,ﬂ and is ﬁthe foundational principle that 
has consistently informed national labor policy as deve
l-oped by the Board and the courts.ﬂ  
Murphy Oil USA, 
Inc.
, supra
 at 774, 775
. Although the Board is firmly committed to promoting 
the public inte
rest in encouraging mutually agreeable 
settlements without litigation, ﬁ[i]
t is well established 
that the Board
™s power to prevent
 unfair labor practices 
is 
exclusive, and that its function is to be performed
 in 
the public interest and not in
 vindication of private rights.  
Thus, the Board alone is vested with lawful discretion to 
determine
 whether a proceeding, when once instituted, 
may be abandoned.
ﬂ  Robinson Freight Lines
, 117 NLRB 
1483, 1485 (1957)
 (footnote omitted), enfd. 251 F.2d 639 
(6th Cir. 1958)
.  As explained below, we do not find that 
it would effectuate the policies of the Act to dismiss the 
charge in this case where the settlement agreement does 
not address, much less provide any remedy for, the viol
a-tions 
alleged
 in the charge.
  117 NLRB at 1485
Œ1486.
1 1 Because the settlement agreement does not purport to relate in any 
way to the alleged unfair labor practices, we do not apply the standard 
established by
 Independent
 Stave
 Co.
, 287 NLRB 740 (1987), a
s we 
would in the typical case involving the settlement of unfair labor pra
c-tice charges.
 362 NLRB No. 46
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 394 The settlement agreement at issue addresses the e
m-ployees™ private rights under 
Federal and 
State wage and 
hour laws, but it does not address the public interest in 
protecting employees™ statutory right to engage in colle
c-tive act
ion regarding terms and conditions of emplo
y-ment.  Specifically, t
he settlement leaves in place the 
AAP™s requirement that employees waive, as a condition 
of employment, the filing of class and collective action 

claims in all forums.  The settlement also f
ails to rescind 
or modify in any way the waivers already executed by 

employees pursuant to the mandatory arbitration prov
i-sion of the AAP.  The AAP therefore will continue to 
have a chilling effect on employees™ Section 7 rights to 
engage in collective act
ion in the future.  Where, as here, 
the parties™ settlement does not address the continued 

maintenance of a policy mandating arbitration on an i
n-dividual basis, approval of the agreement will not effe
c-tuate the purposes of the Act.
 Accordingly, the Chargin
g Party™s Motion to Wit
h-draw Charge is 
denied
, and the Board will continue to 
consider the Respondent™s exceptions to the judge™s d
e-
cision.
  